Title: Patrick Gibson to Thomas Jefferson, 10 May 1815
From: Gibson, Patrick
To: Jefferson, Thomas


          Sir  Richmond 10th May 1815
          In the hurry of forwarding you the Treasury notes on Saturday last, I omitted sending you the small notes you had requested, which I now inclose—I have made sale of all the flour now down say 215 bls: Sf & 18 fine to Tarlton Saunders at 7$ on 60 d/– with interest added, as I am induced to believe I can get the note discounted you may consider the proceeds on hand—I have been endeavouring to dispose of your 6 hhds Tobacco at the price I stated them to be worth, namely $10. but as yet without success. the stemmd Hhd: I have sold at 5$–With great respect I am
          Your obt ServtPatrick Gibson
         